PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 15-4012
                                     _____________

                               GEORGE T. VICKERS, JR.

                                            v.

                        SUPERINTENDENT GRATERFORD SCI;
                       ATTORNEY GENERAL PENNSYLVANIA,

                                                              Appellants
                                    _______________

                      On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                              (W.D. Pa. No. 2-15-cv-00432)
                      Honorable Robert C. Mitchell, Magistrate Judge
                                   _______________

                             ORDER AMENDING OPINION

       The Clerk has been informed of a typographical error in the opinion which was
filed on June 6, 2017. Specifically, counsel for appellant Nicholas Ranjan’s name is
misspelled in footnote 1 on page 2 of the opinion. The opinion is hereby amended to
correct the misspelling in footnote 1 as follows:

      We express our gratitude to David R. Fine and J. Nicholas Ranjan of K&L Gates
      LLP for accepting this matter pro bono and for the quality of their briefing and
      argument in this case. Lawyers who act pro bono fulfill the highest service that
      members of the bar can offer to indigent parties and to the legal profession.

For the Court,


Marcia M. Waldron, Clerk

Date: July 18, 2017
kr/cc: George T. Vickers, Jr.
       Jerome A. Moschetta, Esq.
       David R. Fine, Esq.
       J. Nicholas Ranjan, Esq.